
	
		I
		112th CONGRESS
		1st Session
		H. R. 154
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Poe of Texas (for
			 himself, Mr. Brady of Texas,
			 Mr. Coffman of Colorado,
			 Mr. Bishop of Utah,
			 Mr. Lamborn,
			 Mr. Roe of Tennessee,
			 Mr. Hall, Mr. Conaway, Mr.
			 Franks of Arizona, Mr.
			 McClintock, Mr. Simpson,
			 Mr. Olson,
			 Mr. Burton of Indiana,
			 Mr. Rehberg,
			 Mr. Jones, and
			 Mrs. McMorris Rodgers) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the use of funds for implementation or
		  enforcement of any Federal mandate to purchase health
		  insurance.
	
	
		1.Short titleThis Act may be cited as the
			 Defund the Individual Mandate
			 Act.
		2.Prohibition on
			 use of funds to implement or enforce Federal mandate to purchase health
			 insuranceNone of the funds
			 appropriated or otherwise made available to any Federal department or agency
			 may be used to implement or enforce any Federal mandate to purchase health
			 insurance.
		
